—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated December 31, 1996, which granted the motion of the plaintiff Ronnie Mandell for summary judgment dismissing his counterclaim insofar as asserted against her.
Ordered that the order is affirmed, without costs or disbursements.
There is no evidence in the record upon which a trier of fact could conclude that the respondent was negligent in the operation of her vehicle. Accordingly, the Supreme Court properly granted the respondent’s motion for summary judgment. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.